JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s judgment filed August 27, 2004 be affirmed. Lower courts have no authority to compel Supreme Court clerks to take any action, see In re Marin, 956 F.2d 339, 340 (D.C.Cir.1992) (per curiam), and these clerks enjoy absolute immunity concerning “all acts ... that are ‘basic and integral part[s] of the judicial function,’ unless those acts are done ‘in the clear absence of all jurisdiction.’ ” Sindram v. Suda, 986 F.2d 1459, 1461 (D.C.Cir.1993) (per curiam). Moreover, despite appellant’s arguments to the contrary, the district court did not make any impermissible findings of fact, and no amendment could have saved his complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.